DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered. 
Priority
	This application claims priority from provisional applications 61984537, filed 4/25/14 and 61943178, filed 2/21/14.

Status of Claims
	Claims 1 and 3-18 are pending.
	Claims 6 and 11-15 have been withdrawn from consideration.

Election/Restrictions
Applicant elected Invention I (Vascular Graft) and Species 2 (Figures 3 and 4) with traverse on 9/12/16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowinski et al (Sowinski) US 2003/0017775 A1 in view of Ratner USPN 8,318,193 B2 and Marshall US 8,372,423 B2.
Sowinski discloses the invention substantially as claimed being a graft comprising a blood contacting layer comprising a fluoropolymer such as ePTFE [0030], a tissue interface layer 12 comprising a microporous biomaterial such as fluoropolymers or polyesters [0029], and an intermediate adhesive bonding layer [0031]
However, Sowinski does not disclose a tissue interface layer comprising pores having a mean diameter ranging from 10 to 100 micrometers.
Ratner teaches that it is old and well known in the art of vascular biomaterials to provide pores with similar diameter ranging from about 20 to about 90 micrometers (Abstract) in order to promote angiogenesis around the implantable device.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the tissue interface layer of Sowinski with a mean pore diameter size between 20 and 90 micrometers in order to provide optimal materials for angiogenesis around the implant site. 


	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the base blood contacting layer of Sowinski out of polyethylene terephthalate, silicone, or polyurethane in order to provide optimal materials for each specific patient and implant site. 

In regards to the dimensions of the peaks/valleys/pores, Sowinski does not disclose the specific size or configuration of the peaks, valleys, pores, or the interpore openings.
	The applicant’s specification discloses that methods of preparing the tissue interface to have the claimed sizes and configurations are known in the art [0054] (Ratner) and [0055] (Marshal).  The specific values are further disclosed as being selected in order to optimize the graft’s performance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to prepare the tissue interface layer as disclosed by Ratner and Marshall in order to minimize foreign body response, fibrotic encapsulation, and to promote a minimally-fibrotic densely vascularized ingrowth.  

In regards to claim 10, the requirement for fenestrations within the intermediate layer is considered to be a product by process limitation and given limited weight.  In 

In regards to claim 16, Sowinski does not disclose the use of granules of microporous silicone with the tissue interface layer.
	However, the applicant’s specification discloses that methods of preparing the tissue interface to comprise granules of microporous silicone are well known within the art (Ratner STAR Treatment) in order to optimize the graft’s performance angiogenesis or for the delivery of drugs.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to prepare the tissue interface layer with the STAR treatment as disclosed by Ratner in order to optimize the graft’s performance angiogenesis or for the delivery of drugs.  

In regards to claims 17-18, the graft of Sowinski as modified above comprises the same materials manufactured by the same method as the applicant’s own invention.  Therefore the prosthetic graft of Sowinski will inherently provide for vascular access for hemodialysis for repairing a damaged blood vessel.

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 

The applicant further argues that the prior art combination is structurally different from the claimed invention because it fails to disclose the peak dimensions greater than 200 microns and less than 1000 microns. 
This is not persuasive because the office action cites specific teachings by Ratner and Marshall as well as clear evidence within the applicant’s own disclosure of these limitations being well known in the art.  Paragraphs [0054] and [0055] disclose that the tissue interface of the applicant’s prosthesis is prepared to have the claimed sizes and configurations based on methods known in the art.  The methods clearly outlined in (Ratner) and (Marshal) identify all the claimed dimensions including the peak heights.  Both Ratner and Marshal have prior public disclosures through application publications well more than a year before the effective filing date of the current application.  The specific range of values are further disclosed by the as being selected in order to optimize the graft’s performance.  Therefore the applicant’s argument that their prosthesis is structurally different from the prior art combination is moot.  The modified prosthesis of Sowinski includes the same materials processed with the same methods to achieve the same dimensions as the claimed invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/CHRISTOPHER D. PRONE/
Examiner, Art Unit 3738